            Case 5:19-cv-00903-G Document 21 Filed 12/26/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                              )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      Case No. CIV-19-903-G
                                           )
JOHN RICKETTS (BADGE #1126)                )
et al.,                                    )
                                           )
              Defendants.                  )

 ENTRY OF APPEARANCE FOR DEFENDANT, CITY OF OKLAHOMA CITY

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendant, City of Oklahoma City.

       I certify that I am admitted to practice in this Court and registered in this Court’s

Electronic Case Filing System.

       Date: December 26, 2019.

                                           Respectfully submitted,


                                           /s/ Katie Goff
                                           Katie Goff, OBA #32402
                                           Assistant Municipal Counselor
                                           200 North Walker, Suite 400
                                           Oklahoma City, OK 73102
                                           (405) 297-2451 Fax: (405) 297-3851
                                           katie.goff @okc.gov
                                           Attorney for Defendant City of Oklahoma City
          Case 5:19-cv-00903-G Document 21 Filed 12/26/19 Page 2 of 2



                             CERTIFICATE OF MAILING

        I hereby certify that on the 26th day of December, 2019, I electronically transmitted
the attached Entry of Appearance to the Clerk of Court using the ECF System for filing
and transmittal of a Notice of Electronic Filing to the following ECF registrants: Solomon
M. Radner and Eric D. Cotton, Attorneys for Plaintiff and Ambre Gooch and Stacey Haws
Felkner, Attorneys for Defendant John Ricketts.


                                                  /s/ Katie Goff
                                                  Assistant Municipal Counselor




                                             2
